Title: To James Madison from William Bentley, 16 August 1809
From: Bentley, William
To: Madison, James


Sir,Salem Mass. Aug. xvi. 1809.
My worthy friend, General Dearborne informed me, that the President of the United States would kindly accept any expression of my sincere confidence in him. The highest esteem & his distinguished reputation & virtues, as well as respect for his high station must oblige me to put all the value of myself, in my own discretion. Permit me, Sir, to say, that during the Administration of President Jefferson, I ventured to signify to that Great Man, that one line of respectful notice of Gen John Stark, of Londonderry, N H, The Hero of Bennington, would be very acceptable to that firm patriot, & sincere friend of his Administration, & purticularly so to those numerous friends of the General in New England. The President never had cause to repent of this gratitude. This day in many places we celebrate in N. E. the Event of XVI. August 1777, & Gen. Stark is yet alive, at fourscore.
Should the President find it convenient to congratulate this Worthy Old Man, & warm his Heart, he may be assured upon all accounts Gen. Stark will rightly deserve this inestimable favour.
Gen. Stark lives with the Independance of a N H Farmer, with reputation for his private virtues preserved through a long life, with blessings in his Children, & without any ambition of any Reward for past services, but in the prosperity of his Country.
He & all his friends, & all other persons are absolute strangers even to the thought of the subject of this Letter. With the highest respect of your reputation & virtues, & with sincere confidence in all that makes a man great & good to his Country, your devoted Servant,
William Bentley.
